Continuation of REQUEST FOR RECONSIDERATION/OTHER 12. The request for reconsideration has been considered but does NOT place the application in condition for allowance because:
Applicant's arguments filed 02/18/2021 have been fully considered but they are not persuasive.
	With regards to the request for withdrawal of finality, the Applicant asserts, “In the amendment filed November 8, 2020, the only claim amendments made were purely editorial. Thus, the new grounds of rejection stated in the final Office action mailed November 19, 2020 could not have been necessitated by any amendment made to the claims, and the finality of that Office action is premature. Accordingly, withdrawal of the finality of the Office action is requested.”
This argument is not persuasive because the amendments filed August 11, 2020 were not purely editorial and changed the scope of the claim. The amendments included “…to detect a hypoglycemia-related condition, and for causing further action to be taken in response to said hypoglycemia-relatedcondition

With regards to the rejections under 35 U.S.C. § 103, the Applicant asserts, “Claim 1 states that a type of further action is determined taking the chewing-related activity into account. Houben/Kidmose/Aimone would not take any action if chewing were detected, but would not take different types of action depending on the detection of chewing. In rejecting claim 1 as well as claim 13, the examiner asserts that giving an alarm is one type of action and preventing an alarm is another type of action, but this is not a reasonable reading of the claim. Preventing an alarm is simply not giving an alarm, and that is no action, not a different type of action.” 
The Examiner respectfully disagrees because the Examiner maintains that preventing an alarm is indeed an action. The term "action” was not redefined in the specification with a special meaning, so it is being interpreted to be a thing that is done. 

With respect to claim 6, the Applicant asserts, “… claim 6 requires that the type of alarm is dependent on the identification of chewing. There is no reasonable way to read Kidmose’s preventing an alarm as a type of alarm provided”. 
This argument is not persuasive because the Applicant’s arguments are not commensurate with the scope of the claim. Claim 6 recites “said alarm is of a type dependent on whether chewing has been identified or not” which indicates that the alarm is a type of alarm which is dependent on chewing identification. In other words, claim 6 does not necessarily require two different types of alarms, and the claimed alarm may merely be a type which is dependent on whether chewing has been identified (e.g., an alarm which does not sound when chewing has not been identified but does sound when chewing has been identified). Kidmose discloses an alarm in ¶ [0054], wherein the alarm is of a type dependent upon whether chewing-related activity has been identified. The alarm taught or suggested by the combination of Houben in view of Kidmose and Aimone is dependent upon chewing identification and therefore reads upon the recited limitation. 

both a message triggered by chewing and a warning signal related to hypoglycemia. This is not suggested in the art.”
This argument is not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The Examiner respectfully asserts that the combination of Houben in view of Kidmose, Aimone, and Conner discloses the features of receiving both a message triggered by chewing and a warning signal related to hypoglycemia. See Pages 11-12 of the Office action mailed 11/19/2020. 

With respect to claim 11, the Applicant asserts, “The examiner's reliance on Mazlish to teach this goes beyond what Mazlish actually teaches. Mazlish teaches that if a meal is planned, a bolus dose calculator can take that into account. This is different from detecting hypoglycemia and looking back to see if eating actually occurred in a time frame and in an amount that gives reason to not perform the same emergency action that would seemingly be called for by the detected low glucose level.”
This argument is not persuasive. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., detecting hypoglycemia and looking back to see if eating occurred in a time frame and in an amount that gives reason not to perform the same emergency action) are not recited in the rejected claim(s).  Although the In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The asserted detection of hypoglycemia and looking back is not recited in the rejected claims. 


	The Applicant’s arguments with regards claims 5 and 14-15 are persuasive. The rejections of claims 5 and 14-15 under 35 U.S.C. § 103 were withdrawn. Claim 5, 14-15 are objected to as being dependent upon a rejected base claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL C KIM whose telephone number is (571)272-8637.  The examiner can normally be reached on M-F 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/S.C.K./Examiner, Art Unit 3791

/MATTHEW KREMER/Primary Examiner, Art Unit 3791